ON MOTION FOR REHEARING
PER CURIAM.
On January 20, 1987, we reversed the trial court’s order denying the defendant’s Rule 3.850 motion because of the trial court’s failure to attach such portions of the record to make it affirmatively appear that the grounds asserted in the motion were without merit. The State has moved for a rehearing of our decision and has advised us that the Clerk of the Circuit Court had failed to forward to this court the trial court’s detailed and well-reasoned order denying the defendant relief, to which exhibits were appended. The State has simultaneously moved to supplement the record on appeal to incorporate this order.
We grant the State’s motion to supplement and its motion for rehearing. It appears from the record as now supplemented that the trial court was eminently correct in denying the defendant’s Rule 3.850 motion. We thus vacate our opinion of January 20, 1987, and affirm the order under review.
Affirmed.